Order entered May 6, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01368-CR

                        VINCENT CROWLEY BERTRAND, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F12-56252-L

                                             ORDER
         On February 26, 2015, this Court, after adopting the trial court’s findings regarding why

appellant’s brief has not been filed, ordered appellant to file his brief by April 21, 2015. To date,

appellant has neither filed his briefs nor communicated with the Court regarding the status of the

brief.

         Accordingly, we ORDER appellant to file his brief by FRIDAY, MAY 22, 2015. If

appellant’s brief is not file by the date specified, the Court will utilize the remedies available to

it, which may include ordering that Jeff Buchwald be removed as appellant’s appointed attorney

and ordering the trial court to appoint new counsel to represent appellant on appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Carter Thompson, Presiding Judge, Criminal District Court No. 5; Jeff Buchwald; and

the Dallas County District Attorney’s Office.

                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE